Citation Nr: 0940680	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-19 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back, shoulders and neck, to include as secondary to service-
connected diabetes mellitus.

2.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION


The Veteran had active service from December 1965 to October 
1970.

His claims come before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Veteran testified in support of these claims during a 
hearing held at the RO in July 2007, before the undersigned 
Veterans Law Judge.  In October 2007 and February 2009, the 
Board remanded these claims for additional action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its perevious remands the Board sought an opinion as to 
whether service connected diabetes mellitus aggravated the 
claimed back or arthritis disabilities.  The Veteran's 
private physician had previously opined that diabetes had 
made these conditions worse, but had not elaborated.

The Veteran underwent a VA examination in March 2009, but the 
examiner did not provide the requested opinion.  The examiner 
did note that he could find no evidence in the claims folder 
that the Veteran had diabetes.  The claims folder reflects 
that service connection has been established for diabetes, 
evaluated as 20 percent disabling.  The grant of service 
connection for diabetes was premised in large part on private 
treatment reports of uncontrolled diabetes.   

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2002); see 38 C.F.R. 
§ 19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet.App. 563, 569 (1993).

In addition, a remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In Stegall the Court held that "where 
. . . the remand orders of the Board . . . are not complied 
with, the Board itself errs in failing to insure compliance."  
Id.

Accordingly, this case is REMANDED for the following:

1.  The Veteran should be afforded a VA 
orthopedic or endocrinology examination 
by a physician to determine whether the 
service connected diabetes has aggravated 
the claimed back disability or arthritis 
of the shoulders and neck.  The examining 
physician should review the claims 
folder, including this remand, and note 
such review in the examination report.

The examining physciain should provide an 
opinion as to whether any current back, 
shoulder or neck disability, including 
arthritis, is at least as likely as not 
(50 percent probability or moer) 
aggravated by the service connected 
diabetes mellitus (that is the diabetes 
caused an increase in underlying 
disaabilty).  In formulating this opinion 
the examiner should consider the opinions 
of J. Frederick Wade, M.D., and Cummins 
Couch, M.D., suggesting that there may be 
such aggravation, and treatment records 
showing uncontrolled diabetes.  The 
examiner should provide a rationale for 
the opinion.  Any additional testing or 
examination that is indicated, should be 
provided.

2.  If the benefit sought on appeal 
remains denied, the agency of original 
jurisdiction should issue a supplemental 
statement of the case.  The appeal should 
then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




